Citation Nr: 1144983	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to June 1980, November 1980 to November 1983, November 1988 to September 1992, and March 2004 to July 2005.    The Veteran also had additional service as a reservist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decisions from the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which denied the above claims.  The RO located in Pittsburgh, Pennsylvania, currently has jurisdiction of this matter.

The issue of service connection for left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right and left knee disabilities were not identified on the examination when the Veteran was accepted for his final period of active service.

The Veteran's right and left knee disabilities clearly and unmistakably existed prior to his final period of active service but they were likely aggravated by his final period of active service.

2.  The Veteran has current right and left knee disabilities related to the right and left knee disabilities identified in service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into the Veteran's final period of active duty service is not rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

2.  The criteria for a grant of service connection for a right knee disability have been approximated.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

3.  The criteria for a grant of service connection for a left knee disability have been approximated.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for right and left knee disabilities.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks service connection for right and left knee disabilities.  Specifically, he asserts that he had right and left knee disabilities prior to his entrance into his final period of active service, and that such disabilities were permanently aggravated as a result of the physical training duties during such service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance, and the appeal will be allowed.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the report of the Veteran's examination for separation from his third period of active service, dated in July 1992, shows that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, he indicated that he had never had "trick" or locked knee, arthritis, or any other related disability.

Annual medical certificates dated in October 2001, November 2002, and October 2003 show that the Veteran had a history of knee surgery right and left.

A report of medical examination dated in August 2003 shows that the Veteran reported a history of right and left knee surgery due to wear and tear, and that there was crepitus seen on examination.

In a pre-deployment health assessment dated in March 2004 and completed in connection with the Veteran's entrance into his final period of active service; the Veteran reported that he was in "very good health," but was on a profile due the residuals of a left knee arthroscopy.  

In a pre-deployment health care provider review completed in March 2004, it was noted that no referral was indicated and that the Veteran was deployable.  A knee disability was not identified and it was commented that "recovery for surgery profile expires next month."

Because a knee disability was not identified on the pre-deployment examination when the Veteran was accepted for service, the presumption of soundness applies.  38 C.F.R. § 1111.

Because the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection rather than for compensation based on aggravation.  Wagner.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In the present case, all of the competent medical and lay evidence shows that the Veteran underwent surgery for both the right and left knee disabilities between his second and third periods of service and that the knee disabilities were initially discovered during this period.  Moreover, the Veteran has indicated that such was the case in asserting that the pre-existing disabilities were aggravated by service.  As such, the Board finds that there is clear and unmistakable evidence that right and left knee disabilities existed prior to the Veteran's final period of active duty service, which began in March 2004.

The next prong of the Wagner test, however, is to show by clear and unmistakable evidence that the disability was not aggravated during service.  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disability is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board finds that the condition increased in severity during service.  Specifically, service treatment records dated in April 2004, May 2004, August 2004, September 2004, and November 2004 show that the Veteran was seen for pain and swelling in both knees in seeking a physical profile.  X-rays showed degenerative joint disease in both knees.  A chronological record of medical care dated in June 2005 shows that the Veteran had a history of osteoarthritis of both knees that would flare up with overuse such as walking too much or being on his feet too long.  The Veteran reported that his symptoms were getting worse because of too much walking.

A remaining question is whether the increase in severity was due to aggravation by service.  As noted above the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service connection benefits.

In a June 2009 statement the Veteran's commander from May 2001 until June 2006 reported that the Veteran was a member of the 464th Replacement Company in March 2004 in support of Operation Iraqi Freedom.  Due to the mission he was e performing in an active air terminal, he was required to set up and tear down displays and audio/visual equipment for each aircraft processed.  This was said to involve a significant amount of lifting, carrying, and transporting equipment several times per day.  Several months into deployment, the Veteran was said to have developed swelling in his knees and increased discomfort with climbing stairs, bending down, and standing for extended periods of time.  He was sent to various hospitals for treatment during and following deployment.

A statement from the Veteran's First Sergeant, also dated in June 2009, shows that the Veteran developed increased pain, swelling, and inflammation of both knees during his deployment with walking up stairs, bending, and standing for prolonged periods.

A medical record from D. H., Physician, Chiropractic, dated in January 2010, shows that the Veteran had been a patient since 1997.  It was indicated that since 2001, he had been treated for afflictions of the right and left knees.  Dr. H. stated that during the time the Veteran was serving in the United States Army from March 2004 to July 2005, his discomforts worsened to the point that at the beginning of the year 2007, he had to undergo knee replacement surgery.  Dr. H. opined that the knee complaints were the consequences of the 20 years of military service.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

Although Dr. H. provided little rationale for his opinion, the record as a whole supports the finding that the right and left knee disabilities were permanently aggravated by service.  Significantly, the Board finds the Veteran's reported history of increased pain and swelling during his final period of active service to be highly credible.  Similarly, the reports from the Veteran's commander and first sergeant as to an increase in his symptomatology consistent with the duties associated with his deployment are also deemed to be highly credible.  The credible lay evidence is consistent with the nature of the Veteran's deployment and lend support to the private physician's finding that the strenuous activity aggravated the Veteran's condition.

There is no competent medical or lay evidence to suggest that the Veteran's pre-existing right and left knee disabilities did not increase in severity during his final period of active service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

What is clear in this case is that the Veteran had right and left knee disabilities which existed prior to his entrance into his final period of active service.  Throughout his final period of active service, he was placed on profile to excuse him from physical activity because of his right and left knee disabilities.  None of the treatment records suggest the increased pain, swelling, and inflammation was a result of the natural progression of the disability, and the majority of the records include a credible reported history of increased pain directly after strenuous activity and physical training.   While VA may obtain evidence to rebut the presumption, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).

The presumption of soundness has not been rebutted, because the evidence does not clearly and unmistakably show no aggravation during the final period of service.  Hence, the claim is evaluated as a normal claim for service connection.

The record shows bilateral knee disability in service, and well documented current knee disabilities.  The record also documents a continuity of symptomatology since service.  The criteria for service connection are met, and the claims are granted.  38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.


REMAND

The Veteran asserts that he sustained a left ankle injury during his first period of active service from January 1977 to June 1980.  Specifically, he has asserted that he experienced a hairline fracture to the left ankle while playing basketball during his initial period of active service.  He added that he has had problems with the left ankle ever since, to include subsequent sprains and swelling.

It appears that the Veteran's service treatment records for his first period of service are unavailable.  In March 2009, VA issued a Formal Finding of Unavailability of Service Treatment Records for his first period of active service.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has not yet been afforded a VA examination with respect to this claim.  Because the Veteran has provided competent lay statements as to the onset and continuity of his left ankle symptomatology; as it is unclear to the Board whether his currently diagnosed left ankle disability is related to the reported symptoms he experienced in service; and given VA's heightened obligation in light of the missing service treatment records, the Board concludes that a remand for an examination and opinion is necessary to fairly decide the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination determine whether there is a current left ankle disability that is the result of a disease or injury in service.  

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran. The examiner must annotate his report to reflect review of the claims file was undertaken.  

A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings reported in detail.

The examiner should identify whether the Veteran currently has a left ankle disability, and render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the left ankle or since his November 2005 claim for service connection began in active service or the result of a disease or injury in active service.

The examiner should specifically consider the Veteran's report of a hairline fracture while playing basketball during active service.

The examiner must consider the Veteran's other competent lay statements regarding the onset and continuity of symptomatology.  

The examiner must provide reasons for the opinions, whether favorable or unfavorable, citing to specific evidence in the record.

2.  The agency of original jurisdiction should ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, if appropriate, the case is to be returned to the Board.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


